In consolidated negligence actions to recover damages for personal injuries, etc., (1) defendants Maiorano appeal from an interlocutory judgment of the Supreme Court, Richmond County, dated September 16, 1977, which, after a jury trial limited to the issue of liability only, is against them and in favor of plaintiffs and (2) plaintiff Sklute appeals from so much of the interlocutory judgment as fails to find in her favor as against defendant Marchini. Interlocutory judgment affirmed, with one bill of costs payable by defendants Maiorano jointly to plaintiffs and one bill of costs payable by plaintiff Sklute to defendant Marchini. These actions arise from a collision between a motorcycle operated by Eugene Marchini and an automobile driven by Peter Maiorano and owned by Evelyn Maiorano. Faith Sklute was a passenger on the motorcycle. Both vehicles had been heading north prior to the accident. The collision occurred when Mr. Marchini attempted to pass the Maiorano automobile in the left-hand (southbound) lane and Mr. Maiorano executed a left turn. There is sufficient evidence to support the jury’s finding that Mr. Maiorano was negligent in failing to signal his turn and in not checking his side view mirror prior to turning. Although the evidence on the point was in conflict, a jury could also properly conclude that Marchini had not been speeding at the time of the accident and had not otherwise been negligent. Latham, J. P., Damiani, Hawkins and O’Connor, JJ., concur.